﻿I should like to join other representatives in presenting my warm congratulations to Mr. Guido de Marco of Malta on his unanimous election as President of the forty-fifth session of the General Assembly.
I wish also to express our appreciation to the outgoing President,
Mr. Joseph H. Garba, and to the Secretary-General for providing us with leadership which has inspired confidence throughout the past year. At the same time Brunei Darussalam welcomes as members of this Organisation the Principality of Liechtenstein and the Republic of Namibia.
Today is a special day for the world community. Brunei Darussalam would therefore like to take this early opportunity to extend its heartfelt congratulations to the German people on the momentous occasion of the unification of their homeland. We similarly congratulate the Republic of Yemen and the Yemeni people on their peaceful unification earlier this year. These events are the high points of a year in which a number of encouraging prospects have seemed to indicate that the political situation in the world is improving.
At this Assembly last year we noted several of these positive signs. Since then w. have seen relations between the super-Powers become much less tense. This, in turn has led to a number of constructive meetings between previously hostile parties. At these meetings the broad principle o£ negotiation rather than confrontation has appeared to dominate. To this extent detente has been seen in action.
As a result we have observed several pleasing initiatives. In our own region, we commend the continuing efforts of the five permanent members of the Security Council and the other countries that are seeking a solution to the Cambodian problem. The level of accord reached thus far by the Cambodian parties over the framework document has been encouraging. Final agreement will be a considerable achievement, and we urge all concerned to bring this about.
In the Korean peninsula, we have witnessed signs of reconciliation between two adversaries. This could lay the foundation for lasting peace between North and South. Following this, we hope that the application of either or both of them for membership of the United Nations will receive favourable consideration. 
We have noted moves towards the resolution of the Afghan conflict. These may encourage the Afghans to settle their disputes and start rebuilding their homeland.
Finally, the independence of Namibia was an occasion of great joy to us all. It came about as the result of much hard work by the United Nations, and showed that this Organisation can be a powerful, active force for peace.
These are positive examples of progress. They serve to convince us that the trend towards reconciliation and co-operation between the major Powers can assist us all. Above all, such progress can help to bring about control over the flow of arms, a reduction in the excessive level of weaponry, and regulation of the transfer of arms technology. It may thus permit us to look forward realistically to a time when the arms race has been halted throughout the world. Nevertheless, at present, there appears to be only moral force to protect us against violations of the United Nations Charter. Therefore our hopes for the future are linked to the belief that it is crucial that the role of the United Nations in the resolution of international disputes be enhanced.
In that way, Brunei Darussalam believes, members of the international community can contribute to a détente that is world-wide by encouraging regional organisations to co-operate with one another in support of the principles and Charter of the United Nations. Regional organisations may thus begin to emerge as significant forces for the protection of global peace and security. It is by engaging in such new roles that the major Powers may place their own hard-won détente at the service of world-wide peace.
It is important, however, to recognise that detente is not to be judged solely from the perspective of Europe. Peace and stability is the concern of all regions. Therefore, while acknowledging a number of positive moves towards the creation of a safer world, we detect grave tendencies that threaten world-wide peace.
In particular, we observe contradictory trends. These reveal that traditional security, which in European countries may have begun to assume a less dominant character, is still a matter of considerable concern to the rest of the world. At a time when developed nations are more free to concentrate on welfare and even more development we face the disturbing fact that less developed countries are engaged in an arms race of their own.
The Iraqi invasion of Kuwait is a demonstration of how vulnerable small nations can be in the face of such contradiction. It also reminds us how fragile the newly emerging global order is. Thus, in urging the international community to reject and condemn such acts, and in expressing its own condemnation of all such violations of the United Nations Charter, Brunei Darussalam not only notes current events but also recognises their deep-seated causes.
Hence, we draw the attention of the Members of this Organisation once more to specific regional matters. These, we believe, are often the deep-seated cause of wider conflict.
In this respect, we refer to the core problem of Palestine. Brunei Darussalam reiterates its total condemnation of Israeli policy in that country with regard both to the actions of the Israeli army and to policy relating to the immigration of Soviet Jews. We therefore wish to record again our support for the convening of an international conference on the Middle East, involving the permanent members of the Security Council and all the parties concerned, including the Palestine Liberation Organisation as the sole and legitimate representative of the Palestinian people. 
We refer to South Africa, where the complete and irreversible dismantling of apartheid has yet to be brought about.
We refer similarly to matters of great global importance, such as damage to the environment, the problem of debt, international drug-trafficking and underdevelopment. These are no less threatening to peace than arc acts of open hostility. Although initiatives taken in these areas have afforded us cautious optimism, other problems remain unsolved and must be addressed with even greater urgency. Only when that is done can we hope to see the emergence of a world that all nations, regardless of their size, geographic location or level of economic development, regard as prosperous and stable.
Today I have stressed that an era of peace, stability and prosperity cannot be fashioned solely from the viewpoint of one region of the world, no matter how powerful that region may be. This means that we cannot be complacent. The global peace and stability that we all seek is certainly promoted by the climate of East-West detente that has developed during the past year. However, it will not emerge for the benefit of all unless we strive together to prevent new problems and to solve the many long-standing ones that have been shown to threaten the very existence of many nations and their people. 
